United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Reid et al.				:
Application No. 16/920,018			:		Decision 
Filing Date: July 2, 2020			:				
Attorney Docket No. 1085350.000164	:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On April 29, 2022, the Office issued a non-final Office action including a restriction requirement.  The Office action sets a shortened statutory period for reply of two months.

The Office issued a Notice of Abandonment on July 12, 2022.  The notice states the Office has not received a reply to the Office action.

The time period in the Office action may be extended by up to four months under 37 C.F.R. 
§ 1.136(a), and the last date a reply can be timely filed with an extension of time is Monday, October 31, 2022.  Therefore, the issuance of the Notice of Abandonment was improper.

In view of the prior discussion, the application is not abandoned and the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1743 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions